                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


CALVIN DEVONE BILLINGSLEY,

                      Plaintiff,

v.                                                         Case No: 6:17-cv-1699-Orl-41PRL

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). Plaintiff seeks review

of the final decision the Commissioner of Social Security denying his application for Disability

Insurance Benefits and Supplemental Security Income. United States Magistrate Judge Philip R.

Lammens submitted a Report and Recommendation (Doc. 22), in which he recommends that the

Court affirm the Commissioner’s final decision.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 22) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The Commissioner’s final decision is AFFIRMED.

           3. The Clerk is directed to enter judgment in favor of the Commissioner and close this

              case.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on February 6, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
